Mr. Chief Justice Thompson delivered the opinion of the court: The State’s attorney of Cook county, upon the relation of certain property owners, obtained leave to file in the circuit court of said county an information in the nature of quo warranto to test the legality of the annexation of certain territory to the village of Niles Center. At the same term the village appeared and moved the court to set aside the order granting leave and to strike the information from the files and to dismiss the proceeding. This motion was denied, and from the order denying the motion this appeal was prayed and prosecuted. The right of appeal is created by statute, and in the absence of a statute permitting an appeal from an interlocutory order, such an order can be reviewed only on an appeal from the final judgment in the cause. A judgment is final only when it terminates the litigation between the parties on the merits of the case. (Jenkins & Reynolds Co. v. Wells, 220 Ill. 452; Rosenthal v. Board of Education, 239 id. 29.) The order entered in this case retains the cause for further determination of matters of substantial controversy between the parties, and it is not a final and appealable order. The appeal is therefore dismissed. ,.. , • , Appeal dismissed.